DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 08/03/2021 has been entered and considered.
Response to Arguments
Applicant’s arguments filed 08/03/2021 have been fully considered and are persuasive. The rejection of claims 1-3, 5-6, and 8-11 have been withdrawn. 
Allowable Subject Matter
1.	Claims 1-11 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…controlling a vehicular battery cooling system comprising a heat absorption member disposed between terminals of a plurality of stacked battery cells, the method comprising: determining whether a destination is input to a navigation device from a user prior to vehicle driving; when the destination is input, deriving a battery heating value from a driving time period derived via input of the destination; and limiting a battery current usage based on a comparison result between the derived battery heating value and a pre-stored heat absorption available amount of the heat absorption member.”
Regarding claim 5 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…controlling a vehicular battery cooling system comprising a heat absorption member disposed between terminals of a plurality of stacked battery cells, the method comprising: monitoring a battery accumulated current usage, a heating value, and an over temperature ratio during vehicle driving; and limiting a battery current usage based on a comparison result between the monitored battery heating value and a pre-stored heat absorption available amount of the heat absorption member.”
Regarding claim 8 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a heat absorption member disposed between terminals of the battery cells; a navigation device configured to receive a destination from a user to derive a driving time period; and a controller configured to derive a battery heating value from the derived driving time period and to limit a battery current usage based on a comparison result between the derived battery heating value and a pre-stored heat absorption available amount of the heat absorption member when a destination is input to the navigation device prior to vehicle driving.”
Claims 2-4, 6-7, and 9-11 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836